Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 1 of 17 PageID #: 234




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

     UNITED STATES OF AMERICA               §          SEALED
                                            §
    V.
                                           §          No. 4:21-CR-
                                           §          Judge
                                           §
                                           §
                                           §
                                           §
                                           §
                                           §                  FILED
                                           §                      SEP 0 9 2021
                                           §
                                           §                  Clerk, U.S. District Court
                                           §                  Eastern District of Texas

                                           §
                                           §
                                           §
                                           §
                                           §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
                                          §
  Indictment
  Page 1 of 17
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 2 of 17 PageID #: 235
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 3 of 17 PageID #: 236




                                  Overview of the Conspiracy

        2.        The defendants used a multitude of fraudulent schemes to unlawfully obtain

 money from their victims, including online romance scams, business email compromise

 and investor fraud, and unemployment insurance fraud.              The defendants not only

 coordinated how to exact money from their victims, but also how to disguise, disburse, and

 launder that money once they successfully defrauded their victims.             Through their

 fraudulent conduct, the defendants obtained at least $17 million dollars from individual

 victims, companies, and government entities located across the world.            Because the

 fraudulent activity occurred using the internet, the mail services, and domestic and

 international banking systems, the defendants transmitted and caused to be transmitted wire

 transmissions affecting interstate and foreign commerce.

                                   Purpose of the Conspiracy

        3.        It was the general purpose of the conspiracy for the defendants to unlawfully

 and unjustly enrich themselves and to send money to co-conspirators located overseas by

 means of materially false and fraudulent pretenses, representations, and promises.

                             Manner and Means of the Conspiracy

        4.        The manner and means by which the defendants sought to accomplish the

 purpose of the conspiracy included, among others, the following:

        a.      The defendants and their co-conspirators communicated with each other by
                phone, Whatsapp text message, in-person meetings, and email regarding their
                fraudulent conduct;

        b. The defendants and their co-conspirators used code words and dialects to

 Indictment
 Page 3 of 17
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 4 of 17 PageID #: 237




                disguise the true intentions and nature of their schemes;

        c.      The defendants and their co-conspirators employed a variety of deceptive
                schemes, including romance scams, business email compromises and investor
                fraud, and unemployment insurance fraud;

        d. The defendants and their co-conspirators requested and coerced money from
           their victims using false identities and false representations;

        e.      The defendants and their co-conspirators received money from victims in
                various forms, including wire transfers, cash, and cashier’s checks;

        f.      The defendants and their co-conspirators used hundreds of financial accounts,
                oftentimes in a business name or another individual’s name, for the purpose of
                depositing, withdrawing, and transferring victim money;

        g. The defendants and their co-conspirators forced unwilling individuals,
           including employees at financial institutions, to open accounts, create
           businesses, and deposit and withdraw money;

        h. The defendants and their co-conspirators used virtual private networks (VPNs)
           and other similar tools to mask the locations from which they were conducting
           their fraudulent activity;

        i.      The defendants and their co-conspirators created and registered domestic and
                international businesses to legitimize their fraud;

        j.      The defendants and their co-conspirators shared business and residential
                addresses with each other to coordinate mailings and the receipt of victim funds;

        k. The defendants and their co-conspirators used victim money for personal
           expenses;

        l.      The defendants and their co-conspirators sent victim money to bank accounts,
                co-conspirators, and businesses located in Africa and Asia, including but not
                limited to, Hatford Resources Nigeria, Sedala Ventures, Temrex Nigeria
                Limited, Jedi Recycling, Foshan City Gaoming Sunnaise Plastics, and Xiamen
                Heron Seafood, and Kyokuyo Company;

        m. The defendants and their co-conspirators, after exchanging money in the United
           States, would engage in parallel transactions with foreign currency such as

 Indictment
 Page 4 of 17
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 5 of 17 PageID #: 238




                Nigerian Naira;

        n. The defendants and their co-conspirators lied regarding their marriage and
           immigration status so that they could illegally stay in the United States to further
           their scheme; and

        o. The defendants and their co-conspirators caused wire transmissions that
           affected interstate and foreign commerce.

                    Representative Acts in Furtherance of the Conspiracy

        In furtherance of the conspiracy, the following acts, among others, were

 committed in the Eastern District of Texas and elsewhere:

                                    The Communications

        5.        The defendants and their co-conspirators communicated via Whatsapp, in-

 person meetings, phone calls, and text messages.            During these discussions, the

 defendants and their co-conspirators discussed, among other topics, the timing of deposits

 and transfers, victim information, account identifiers, and evading law enforcement

 detection.     For instance:

        a. On or about September 13, 2020, a co-conspirator told
           “Older women. All this fake love matter…They will put it there and they get
           the women to get out the money. These are different ways and they are new
           things.” On or about September 15, 2020, while discussing sham businesses
           with another co-conspirator,                 boasted that she did extensive
           “419” (also known as Nigerian letter fraud).

        b. On or about September 7, 2020, Ehiedu Onyeagwu and
           discussed opening bank accounts and using “fishing” as a cover for their
           fraudulent activity. During the conversation, Onyeagwu stated that once he
           opened the account, he would “explain to the bank right there that [I] am going
           to be doing a lot of foreign transaction so you people are aware, [I] am going to
           be doing some incoming and outgoing transfers.” Onyeagwu then agreed to
           tell the bank that the transactions will be related to “fish.”

 Indictment
 Page 5 of 17
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 6 of 17 PageID #: 239
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 7 of 17 PageID #: 240
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 8 of 17 PageID #: 241
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 9 of 17 PageID #: 242
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 10 of 17 PageID #: 243
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 11 of 17 PageID #: 244
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 12 of 17 PageID #: 245
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 13 of 17 PageID #: 246




             while conducting and attempting to conduct such financial transactions, knew
             that the property involved in the financial transactions represented the proceeds
             of some form of unlawful activity, in violation of Title 18, United States Code,
             Section 1956(a)(1)(B)(i); and

         b. to transport, transmit, and transfer, and attempt to transport, transmit, and
            transfer a monetary instrument or funds involving the proceeds of specified
            unlawful activity, that is, wire fraud in violation of Title 18 United States Code
            Section 1343, from a place in the United States to or through a place outside the
            United States, knowing that the funds involved in the transportation,
            transmission, and transfer represented the proceeds of some form of unlawful
            activity and knowing that such transportation, transmission, and transfer was
            designed in whole or in part to conceal and disguise the nature, location, source,
            ownership, and control of the proceeds of specified unlawful activity, in
            violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).

         All in violation of 18 U.S.C. § 1956(h).




  Indictment
  Page 13 of 17
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 14 of 17 PageID #: 247




                  NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

         1.        The allegations contained in Count One and Count Two are hereby realleged

  and incorporated by reference as though fully set forth herein for the purpose of alleging

  forfeitures to the United States of America of certain property in which the defendant has

  an interest.

         2.        Upon conviction of any violation of 18 U.S.C. § 1349, the defendants shall

  forfeit to the United States any property, real or personal, that constitutes or is derived from

  proceeds traceable to a violation of any offense constituting “specified unlawful activity,”

  or a conspiracy to commit such offense, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.

  § 2461(c) and, pursuant to 18 U.S.C. § 982, any proceeds or property, real or personal,

  involved in a violation of 18 U.S.C. 1956(h).

         3.        Pursuant to 21 U.S.C. § 853(p), as incorporated by reference by 18 U.S.C. §

  982(b), if any of the               property, or any portion thereof, as a result of any act or

  omission of the defendant:

         a.        cannot be located upon the exercise of due diligence;

         b.        has been transferred or sold to, or deposited with, a third party;

         c.        has been placed beyond the jurisdiction of the court;

         d.        has been substantially diminished in value; or

         e.        has been commingled with other property which cannot be divided without
                   difficulty,




  Indictment
  Page 14 of 17
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 15 of 17 PageID #: 248




  it is the intent of the United States to seek the forfeiture of other property of the defendants

  up to the value of the above-described               properties, including, but not limited to,

  any identifiable property in the name of the defendants.

         4.       By virtue of the commission of the offenses alleged in this indictment, any

  and all interest the defendants have in the above-described property is vested in the United

  States and hereby forfeited to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(C) and

  982(a)(2)(A) and 28 U.S.C. § 2461(c).

         All pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2)(A) and 28 U.S.C. §

  2461(c), and the procedures set forth at 21 U.S.C. § 853, as made applicable through 18

  U.S.C. § 982(b)(1).




                                                             A TRUE BILL

                                                             ___________________________
                                                             GRAND JURY FOREPERSON

  NICHOLAS J. GANJEI
  ACTING UNITED STATES ATTORNEY


  _____________________________________                      ___________________________
  ASSISTANT UNITED STATES ATTORNEY                           Date




  Indictment
  Page 15 of 17
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 16 of 17 PageID #: 249
Case 4:21-cr-00253-ALM-KPJ Document 70 Filed 09/09/21 Page 17 of 17 PageID #: 250
